Name: Commission Regulation (EEC) No 2728/88 of 31 August 1988 on the reduction of the buying-in price for wine as referred to in Article 44 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  food technology
 Date Published: nan

 Avis juridique important|31988R2728Commission Regulation (EEC) No 2728/88 of 31 August 1988 on the reduction of the buying-in price for wine as referred to in Article 44 of Regulation (EEC) No 822/87 Official Journal L 241 , 01/09/1988 P. 0106 - 0107 Finnish special edition: Chapter 3 Volume 27 P. 0135 Swedish special edition: Chapter 3 Volume 27 P. 0135 *****COMMISSION REGULATION (EEC) No 2728/88 of 31 August 1988 on the reduction of the buying-in price for wine as referred to in Article 44 of Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2253/88 (2), and in particular Articles 44 and 81 thereof, Whereas Article 44 of Council Regulation (EEC) No 822/87 stipulates for certain distillations a reduction in the buying-in price for wine to be paid to producers who have increased alcoholic strength by adding sucrose or by adding concentrated grape must for which they have either received aid under Article 45 of that Regulation or have applied for aid; Whereas it is very difficult to link the increase in alcoholic strength obtained by each producer to the wine delivered for distillation; whereas because of this the exact determination of the economic advantage accruing to each producer would require an excessive amount of administrative work liable to delay payment of the aid and affect the whole intervention system; whereas the buying-in price should therefore be reduced on the basis of the average increase in the alcoholic strength in each wine-growing zone; whereas in order to avoid the excessive amount of administrative work that would be required to verify the increase in alcoholic strength for every producer the buying-in price for the wine in question delivered for distillation should be reduced by a fixed amount for each zone or zone division; Whereas it is only fair that producers should receive the full price if they have not increased the alcoholic strength of any part of their table wine by the addition of either sucrose or of concentrated grape must on which the aid provided for in Article 45 of Regulation (EEC) No 822/87 has been received; Whereas producers who have increased the alcoholic strength of less of their production than they deliver for distillation should be able to receive the full price for the difference between the volume enriched and that delivered; Whereas the aid for the product obtained by distillation and the price of the products taken over by the intervention agency under the distillation arrangements referred to in Articles 36 and 39 of Regulation (EEC) No 822/87 must be adjusted in line with the reduction in the buying-in price for the wine; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 1. The buying-in price for wine delivered for distillation under one of the arrangements indicated in Articles 36 (2), 38, 39, 41 and 42 of Regulation (EEC) No 822/87 shall be reduced by an amount to be set before the beginning of each wine year. This amount shall vary by wine-growing zone in accordance with the maximum increase in alcoholic strength indicated in Article 18 (1) and (2) of Regulation (EEC) No 822/87. The reduction referred to in the first subparagraph shall not apply to: - wine delivered by producers who are located in regions where alcoholic strength may be increased only by the addition of must and who, for the wine year in question, forego all aid made available under Article 45 of Regulation (EEC) No 822/87. These producers shall present to the distiller a copy, stamped by the competent authority designated by the Member State, of a statement waiving entitlement to the aid provided by Commission Regulation (EEC) No 2640/88 (3), - wine taken into a distillery after the dates laid down for the various wine-growing zones in Article 23 (3) of Regulation (EEC) No 822/87 and delivered by producers who provide the competent authorities with satisfactory evidence that during the wine year they have neither increased the alcoholic strength of their table wine by adding sucrose nor lodged an application for the aid referred to in Article 45 of the said Regulation in respect of their production. 2. An amount equal to the reduction referred to in paragraph 1 shall be paid, for the quantity of wine delivered for distillation under one of the arrangements referred to in that paragraph, to producers who make application before 1 September to the competent authority either directly or through a distiller and who, in the course of the wine year, have neither increased the alcoholic strength of their table wine production by adding sucrose nor applied for the aid referred to in Article 45 of Regulation (EEC) No 822/87 in respect of such production. Producers who apply before 1 September and who, in the course of the wine year, have increased alcoholic strength by adding sucrose or have applied for the said aid only in respect of less of their table wine production than the quantity delivered for distillation under all of the said arrangements during the wine year shall receive the amount indicated in the first subparagraph in respect of the difference between the quantity of table wine the alcoholic strength of which was increased and the quantity that they delivered or had delivered for distillation. The competent authorities of the Member States may require from these producers any evidence needed to demonstrate the validity of the application. 3. The second subparagraph of paragraph 2 shall not apply to any quantity delivered by a producer who purchased it. 4. Paragraphs 1 and 2 shall not apply to producers in Member States that do not authorize natural alcoholic strength by volume to be increased as provided for in Article 18 (1) of Regulation (EEC) No 822/87. Article 2 Where wine is delivered for distillation as referred to in Article 1 and where the reduction has been applied to such wine, - the aid to be paid to the distiller, - the price to be paid to the distiller for delivery to the intervention agency under Article 36 (6) or 39 (7) of Regulation (EEC) No 822/87, - the EAGGF contribution to expenditure incurred by the intervention agency in taking over alcohol under Article 36 of Regulation (EEC) No 822/87 shall be reduced by an amount equal to the reduction indicated in Article 1. Article 3 1. Member States shall adopt all measures required for the verification of data and of compliance with the providions of Article 1. 2. They shall immediately notify these measures to the Commission. Article 4 This Regulation shall enter into force on 1 September 1988. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 August 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 198, 26. 7. 1988, p. 35. (3) OJ No L 236, 26. 8. 1988, p. 20.